UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7138


DEWAYNE LEE ANTHONY,

                Plaintiff - Appellant,

          v.

JOHN HARVEY SMITH,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:10-cv-00033-GCM)


Submitted:   November 30, 2010            Decided:   December 7, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dewayne Lee Anthony, Appellant Pro Se.     Oliver Gray Wheeler,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dewayne Lee Anthony appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                   We

have     reviewed   the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Anthony v. Smith, No. 5:10-cv-00033-GCM (W.D.N.C.

Aug. 2, 2010).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2